DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A computer implemented method for providing layered multimedia content, comprising: 
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 5-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehrle (USPPGPub N 20110137753, referred to as Moehrle).
Regarding claims 1, 13 and 19:
Moehrle teaches analyzing a first content using a first algorithm to identify a set of objects present in the first content, (Moehrle, the video content analysis application segmenting the video files to identify video objects, [0040], [0052], Fig. 2/item 110);

Moehrle teaches the server causing one or more elements to be generated based on the received information, (Moehrle, creating/generating an interactive overlay for a video based on information describing a location of at least one video object within one of the video files, [0035]; 
Moehrle teaches overlaying the one or more elements on the first content, wherein each of the one or more elements corresponds to one of the set of objects and wherein each of the one or more elements comprises element information, (Moehrle, the overlay generation application creating a video overlay, [0035] wherein the image information may be used as the index or key to link descriptive information with the video object, [0111], Fig. 2, [0071], Fig. 1/item 760); and 
Moehrle teaches the server presenting the element information to a viewer when the viewer interacts with one of the elements, (Moehrle, interacting with the video overlay to select an object displayed in the video file, abstract wherein the video interactive by providing the ability to link supplemental information with a specific video object, [0053]).
Regarding claims 2 and 14:

Regarding claims 3 and 15:
Moehrle teaches the method of claim 1, wherein the server presents the element information to the viewer when the viewer clicks or touches one of the elements, (Moehrle, the video viewer can select/click a car displayed within the video, [0053], [0062], [0115]).
Regarding claim 5:
Moehrle teaches the method of claim 1, wherein the server presents the element information to the viewer when the viewer looks at one of the elements for a predetermined time period, (Moehrle, the association content with a video object is time limited, expired after a pre-defined amount of time has expired, [0135]).
Regarding claim 6:
Moehrle teaches the method of claim 1, wherein the first content is stored on a second server, (Moehrle, Fig. 2/ servers 200, 300 and 500, [0136], [0137], [0162]).
Regarding claim 7:

Regarding claims 8, 17 and 21:
The method of claim 1, further comprising: 
Moehrle teaches analyzing a movement of each of the objects of the set during a playback of the first content to identify a set of coordinates representing a center point of each of the objects during the playback of the first content, (Moehrle, the object inventory database contains information describing a location of at least one video object, abstract wherein information describing coordinates of at least one video object and all of these coordinates are necessary to specify the video objects within a frame at a given moment in time, [0038], [0063], [0067]); 
Moehrle teaches transmitting the set of coordinates to the server, (Moehrle, the VOME 300 stores information for identifying the frame (temporal coordinate) and region definition data (location within the frame, e.g. x, y, and z coordinates) in which the object appears, [0080]); and 
Moehrle teaches automatically updating a position of each of the one or more elements based on the set of coordinates for that element such that the position of each of the one or more elements corresponds to a 
Regarding claim 10:
Moehrle teaches the method of claim 8, further comprising: analyzing a size and a shape of each of the objects of the set during the playback of the first content to identify the size and shape of each of the objects at each keyframe of the first content; storing the size and shape of each of the objects for each keyframe in a table; and automatically updating a position of each of the one or more elements based on the table such that the size and shape of each of the one or more elements changes to correspond to a change in the size or shape of the corresponding object in the first content, (Moehrle, identify objects based on size, shape, color, color density, [0079],  the size, shape and location of the selectable region (hyperlink) corresponds to the size, shape, and location of the underlying object, [0080]; the video objects are used to create selectable regions (hyperlinks) which dynamically track the movement, size and position of the object throughout the video, [0120], [0126], Fig. 7).
Regarding claims 11, 18 and 20:
Moehrle teaches the method of claim 1, wherein the first algorithm includes the following steps: analyzing the first content to generate content attributes; wherein the transmitted information includes the content attributes; comparing the content attributes with object attributes stored on the server; and generating the one or more elements based on the comparison, (Moehrle, the video objects are compared with objects in an object library, wire frame data representing objects within the video, [0068], [0113], [0134] wherein match is detected then the object is associated with the product description and/or meta-data from the object library, [0068], [0036]).
Regarding claim 12:
Moehrle teaches the method of claim 1, wherein the server is disposed in a computing device, and wherein the computing device is configured to present the first content and the one or more elements on a display screen of the computing device, (Moehrle,  the consumer server includes a software application for accessing and displaying the at least one video file stored in the video database, the software application including means for interacting with the video overlay to select an object displayed in the video file, abstract, [0016], [0017]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (USPPGPub N 20110137753, referred to as Moehrle), and further in view of McMaster (USPPGPub N 20090083815, referred to as McMaster).

Regarding claims 4 and 16:
Moehrle teaches the method of claim 1, wherein the server presents the element information to the viewer when the viewer hovers over one of the elements for a predetermined time period. Moehrle teaches the term "video frame" is intended to convey an instantaneous (still) image frame of the video or animation at a particular time (location within the video stream). All of these coordinates are necessary to specify the video objects within a frame at a given moment in time, [0063]. McMaster teaches that activate links (by mouse click) and has a short waiting period (during the non-tracking intervals) before the re-appearance of the interactive link map, [0066]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate McMaster with the teaching of .
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (USPPGPub N 20110137753, referred to as Moehrle), and further in view of Incorvia (USPPGPub N 20120167146, referred to as Incorvia).
Regarding claim 9:
Moehrle teaches the method of claim 8, wherein information about the movement of each object is stored in a table, (Moehrle, Fig. 7/table) wherein Moehrle does not specifically teach the movement information comprises a center of the object and a keyframe of the first content, and wherein the position of each of the one or more elements is automatically updated based on the movement information. However, Incorvia teaches object may move from frame to frame and thus the coordinates of the object and the frame sequence or time component information may change over time wherein coordinates may be provided to identify corners defining the object, a center of the object or any other suitable position marker to identify object location within the coordinate structure provided, [0037]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Incorvia with the teaching updating coordinates based on the movement into the invention of Moehrle for the purpose of tracking the movement of the object.
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 27, 2022